     Case 8:21-cv-02086-WFJ-AAS Document 1 Filed 08/31/21 Page 1 of 3 PageID 1




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION


PRISCILLA A. PETIT                                    CIVIL ACTION NO.:
           Plaintiff,

v.

DOREEN A. SOUZA and
RICHARD J. SOUZA, II;
             Defendants.
______________________________________/


                                              COMPLAINT


         COMES NOW the Plaintiff, PRISCILLA A. PETIT, by and through her undersigned

counsel, and sues the Defendants, DOREEN A. SOUZA and RICHARD J. SOUZA, II and

alleges:

         1. This action is within the jurisdiction of this Court as set forth in 28 USC §1332

based on the diversity of citizenship of the parties and the amount in controversy being in excess of

$75,000.00.

         2. The Plaintiff is a resident of Hillsborough County, Florida.

         3. That Plaintiff is 78 years old.

         4. The Defendants, Doreen A. Souza and Richard J. Souza, II are residents of

Connecticut.

         5. That Defendant, Doreen A. Souza is Plaintiff’s daughter.

         6. That the Defendant, Richard J. Souza, II is Plaintiff, son in law and husband of

Defendant, Doreen A. Souza.
  Case 8:21-cv-02086-WFJ-AAS Document 1 Filed 08/31/21 Page 2 of 3 PageID 2




                                         COUNT I
                                 BREACH OF FIDUCIARY DUTY


        7.      The Plaintiff re-alleges paragraphs 1 through 6 as set forth herein in haec verba.

        8.      On or about November 17, 2017, Plaintiff executed a Durable Power of Attorney

naming the Defendant, Doreen A. Souza as attorney-in fact to act in Plaintiff’s place.

        9.      That said Power of Attorney was executed for the purpose of having Defendant,

Doreen A. Souza, assist the Plaintiff with paying bills and expenses from time to time.

        10. That on or about June 14 and June 16, 2021, Defendant, Doreen A. Souza without

notice nor consent to the Plaintiff, converted Plaintiff’s funds for Defendant’s own use through the

transfer of the sum of $432,000.00 from one of Plaintiff’s bank accounts to a bank account where

Defendant, Doreen A. Souza and/or the Defendant, Richard J. Souza, Jr. only have access.

        11. That Plaintiff has requested the return of said funds, however Doreen A. Souza has

only returned $25,000 to Plaintiff’s bank account.

        12. In addition, Plaintiff has learned that Defendant, Doreen A. Souza, removed over

$200,000.00 from another of Plaintiff’s bank accounts, without notice nor consent to Plaintiff and

has to date refused to account for or return the same to Plaintiff.

        13. In addition, Defendant, Doreen A. Souza has delegated the control of Plaintiff’s funds

to the Defendant, Richard J, Souza, Jr. who informed Plaintiff that her funds will not be returned to

her because she does not need the money.

        14.     That Plaintiff entrusted the Defendant with her financial affairs and Defendant

agreed to act as attorney in fact solely for Plaintiff’s benefit.
 Case 8:21-cv-02086-WFJ-AAS Document 1 Filed 08/31/21 Page 3 of 3 PageID 3




       15.     That Defendant, Doreen A. Souza ’s actions, along with that of the Defendant is a

breach of the relationship and position of trust given to Defendants by Plaintiff.

       16.    As a result of the Defendant’s conduct, the Plaintiff has been damaged.

       WHEREFORE, the Plaintiff demands judgment against the Defendant to include but not

be limited to prejudgment interest and an award of attorney’s fees and costs.



                              CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished via

Summons to: Doreen A. Souza and Richard J. Souza, II at 12 Pheasant Ridge Road, Newtown, CT

06470, on this 31st day of August 2021.




                                                        /s/ Tarya A. Tribble
                                                      TARYA A. TRIBBLE, ESQUIRE
                                                      Tribble Law Center, P.A.
                                                      Florida Bar No.: 0165999
                                                      6328 U.S. Hwy 301 South
                                                      Riverview, Florida 33578
                                                      Phone: 813-672-8333
                                                      Fax: 813-672-0023
                                                      assistant@tribblelawcenterpa.com
                                                      lawcenter2000@aol.com
                                                      pleadings@tribblelawcenterpa.com
                                                      Attorney for Plaintiff
